UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7092



ALVIN BERNARD TRUESDALE,

                                              Plaintiff - Appellant,

          versus


JOHN D. ASHCROFT; FEDERAL BUREAU OF PRISONS;
HARLEY G. LAPPIN, Director; R. E. HOLT,
Southeast Regional Director for Federal Bureau
of Prisons; JOSEPH V. SMITH, Warden; OFFICER
BROOKS, Unit Manager at FCI-Edgefield; D.
TAYLOR, Case Manager at FCI-Edgefield; JOHN
DOE; JANE DOE, I,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   David C. Norton, District Judge.
(8:05-cv-00078-DCN)


Submitted: October 17, 2006                 Decided: October 23, 2006


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alvin Bernard Truesdale, Appellant Pro Se. Barbara Murcier Bowens,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Alvin Bernard Truesdale appeals the district court’s

orders accepting the recommendation of the magistrate judge and

denying relief on his complaint filed pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971), and denying his motion for reconsideration.        We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   Truesdale v.

Ashcroft, No. 8:05-cv-00078-DCN (D.S.C. Mar. 29, 30 & Apr. 21,

2006).   We deny Truesdale’s pending motions to disqualify the

Defendants’ counsel, to appoint counsel for him, to hold these

proceedings in abeyance or to compel, for a conference, and for

publication of the opinion in this case.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 3 -